Per Curiam: This was an application for judgment upon the city collector’s report of a special assessment warrant. The objectors produced in evidence certified copies of all the proceedings on the part of the city, and from which it appears that the certificate of publication of the notice of making the assessment by the board is fatally defective, in not stating the date of the last paper containing the notice, or any thing equivalent thereto. So also is that of the application for confirmation by the common council. If this record, in the form in which it was presented to the court below, had been returned to a certior'ari, the court would have been bound to quash the proceedings. We think it was equally effective to defeat the judgment asked for, for want of jurisdiction. The judgment of the court below must be reversed and the cause remanded. Judgment reversed.*    James H. Keeler et al. v. City of Chicago. In this case the same question was involved and thesame decision rendered.